Citation Nr: 1446255	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-46 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome with infectious enteritis, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right femur/knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board videoconference hearing in July 2013; a transcript is of record.  In August 2014, the Board notified the Veteran that the Veterans Law Judge (VLJ) before whom he presented testimony was no longer employed by the Board, and asked if he desired another hearing.  The Veteran responded later in August 2014 that he did not want another hearing, and asked that his appeal be adjudicated without delay.

The Board remanded the Veteran's appeal in December 2013.  Review of the record reveals substantial compliance with the directives of that remand such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The December 2013 decision also remanded the issues of entitlement to service connection for a right foot disability, a right hip disability, and a lumbar spine disability.  While in remand status, a June 2014 rating decision granted those claims.  Accordingly, they are no longer before the Board.

The issue of entitlement to service connection for a right femur/knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's irritable bowel syndrome (IBS) was not present in service, and is not related to service or an incident of service origin, or proximately related to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2009 and May 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2014 VA examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by (the direct result of) or (b) aggravated by (worsened beyond the natural progression of the disease) a service-connected disability.  See id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

At the July 2013 Board hearing, the Veteran testified that during service, he was under a lot of stress, experiencing anxiety and depression, and suffered stomach cramps and other gastrointestinal symptoms.  He testified that the symptoms continued from active duty through the present time, first being intermittent and now being constant.  He asserted that the symptomatology is attributable, either directly or on the basis of aggravation, to his anxiety.  [The record reflects that service connection for anxiety disorder has been in effect with a 30 percent rating since January 2008, and a 50 percent rating since October 2011.]

The Veteran's service treatment records show only one episode of treatment for gastrointestinal symptoms.  Specifically, a May 1998 service record showed that the Veteran reported a 2-day history of stomach cramps, but denied vomiting diarrhea, nausea, or dizziness; the symptoms were assessed as resulting from an upper respiratory infection.  Otherwise, the February 1991 report of medical history, the Veteran denied experiencing indigestion, or stomach or intestinal trouble; both that record and the February 1991 service separation examination showed no gastrointestinal clinical abnormalities or diagnosed disabilities.  Further, the report from the September 1991 VA examination, conducted shortly after the Veteran's separation from service, showed no complaints of gastrointestinal symptoms, or diagnosed disabilities. 

The first documented post-service evidence of gastrointestinal symptomatology is a November 1999 private treatment record showing emergency room treatment for abdominal pain, suspected as diverticulitis; a December 1999 private computed tomography test of the abdomen raised the question of inflammatory bowel disease or infectious enteritis.  A December 1999 private opinion letter noted that the Veteran had a 3-to-4 year history (as such, an approximate onset in 1995 or 1996) of intermittent right-sided abdominal pain, with no nausea, vomiting, or weight loss.  A May 2001 upper gastrointestinal test noted a history of mid-abdominal pain for 6 years (as such, an approximate onset in 1995).  Another May 2001 private record noted a diagnosis of chronic right abdominal pain, and recommended that if a quantitative hepatobiliary (HIDA) scan were negative (which it ultimately was, showing no cystic or common duct obstruction), he should be treated for IBS.  Later VA records and written statements from the Veteran dated between January 2005 VA record shows the Veteran's report of frequent acid reflux; ongoing heartburn symptoms; and crampy bowel pain, assessed as IBS and gastroesophageal reflux disease.  Ultimately, VA treatment records dated between June 2012 and January 2014 VA noted an ongoing diagnosis of IBS, with complaints of abdominal bloating after meals and pain; these records repeatedly describe the Veteran's IBS symptoms as being stable.  

The Veteran's multiple theories of causation with respect to his claim for service-connected benefits for irritable bowel syndrome will be addressed in turn.  As a threshold issue, the preponderance of the evidence does not establish that the diagnosed IBS is directly related to service.  The February 2014 VA examiner concluded that the Veteran's IBS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that there were no clinical entries in the service records which document any intestinal conditions during service, aside from the May 1988 record where he reported stomach cramps, but that appeared to have resolved.  The examiner also pointed out that the Veteran also denied intestinal trouble in 1991, on service separation, which contradicts his assertion that his diarrhea had occurred since 1990, during service.  

The Veteran has not submitted any competent opinions contradicting this conclusion, and the Board finds the February 2014 VA opinion probative on the basis that it is supported by the remaining evidence of record.  Indeed, the record does not reflect that the Veteran sought follow-up treatment for stomach cramps following the single episode of treatment in May 1988, and establishes that the Veteran denied experiencing gastrointestinal symptoms on service separation in 1991.  Further, the first documentary evidence of post-service treatment, dated beginning in 1999, reflects a history of symptomatology consistent with an onset of illness in approximately 1995 or 1996, at least four years after the Veteran's separation from service.  This directly contradicts the Veteran's July 2013 Board hearing testimony that he has experienced symptomatology since service.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  Accordingly, service connection for irritable bowel syndrome on a direct basis is not warranted.

The preponderance of the evidence also does not establish that the diagnosed IBS was caused by (directly the result of) his service-connected anxiety disorder.  The February 2014 examiner also found that the Veteran's IBS was less likely than not secondary to his service-connected anxiety disorder, both on the basis that IBS is not known to be caused by anxiety, and that the Veteran's symptoms as described began in 1991, and were ultimately diagnosed in 1996 as IBS, but that his anxiety was not diagnosed until at least 5-10 years later.  The remainder of the evidence supports this opinion; indeed, the initial records diagnosing the Veteran's IBS do not indicate that any of the treating providers suspected a link between the Veteran's IBS and his anxiety.

Finally, the preponderance of the evidence does not establish that the diagnosed IBS was caused by (directly the result of) his service-connected anxiety disorder.  Although the Veteran reported a longstanding history of IBS with constipation alternating with diarrhea, the evidence of record reflects that the condition itself had been stable since 2001, approximately 2 years after the post-service onset of his IBS symptomatology.  Therefore, the examiner posited, the Veteran's baseline when the anxiety diagnosis was made consisted of the same symptoms he experiences today with episodes of diarrhea alternating with constipation, especially in light of the Veteran's report that his IBS symptoms were better on the anxiety medications he began taking in 2001.  The remainder of the evidence supports this opinion; as noted above, the VA treatment records dated between June 2012 and January 2014 repeatedly describe the Veteran's IBS symptoms as being stable.  To the extent that the Veteran testified during his July 2013 Board hearing that his symptoms began as intermittent and progressed to being constant, as a lay person without proper medical training, he is not competent to assert that this progression constituted aggravation by his service-connected anxiety.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It is also not within the purview of the Board to make this assumption.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service connection for IBS on a secondary basis is also not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for irritable bowel syndrome is denied.


REMAND

The Board's December 2013 decision remanded the issue of entitlement to service connection for a right knee/femur disability for development to include scheduling a VA examination and obtaining a VA nexus opinion.  Specifically, the VA examiner was directed to examine the Veteran, and after review of the claims file, provide an opinion as to whether it is at least as likely as not that the Veteran has a right femur/knee disability that had its onset in service or within one year of service discharge, was etiologically related to his active service, was caused by (directly the result of) the service-connected left knee disability, or was aggravated (made worse) by the service-connected left knee disability.

Unfortunately, the record reflects that the examination request was entered as addressing a claim for service connection for a right femur disability only.  When the Veteran reported for the scheduled examination in February 2014, he denied having a claim for a right femur disability pending; on that basis, the examiner did not report physical findings with respect to the right knee or offer a nexus opinion.  

The procedural history of the Veteran's case makes it clear that the Veteran's claim was for a right knee disability; the femur aspect of the claim appears to have been added at the time of the September 2009 rating decision based on the clinical findings of the July 2009 VA examination.  Regardless, the objective of the December 2013 decision's remand directive was to determine the nature and etiology of any right knee and/or femur disability found.  Because this has not been accomplished, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to service connection for a right knee/femur disability is REMANDED for the following actions:

1.  After associating any pertinent, outstanding records, schedule the Veteran for a VA joints examination to determine the nature and etiology of any right knee and/or femur disability found to be present.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  If any right knee and/or femur disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not whether it is at least as likely as not that the Veteran has a right femur/knee disability that had its onset in service or within one year of service discharge, was etiologically related to his active service, was caused by (directly the result of) the service-connected left knee disability, or was aggravated (made worse) by the service-connected left knee disability.  

All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


